DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim(s) 1-20 are pending in the application. The previous rejection(s) under 35 U.S.C. 102(a)(1) have been withdrawn in light of amendments made to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2016/0267806) in view of Hadenfalk (US 2008/0203072)
As Per Claim 1, Hsu discloses a system for monitoring welding of components of a workpiece with multiple arc welds in a fixture [abstract], the system comprising: 
one or more weld sensors [Fig. 3c, #422] configured to collect data associated with the multiple arc welds [Par. 111; “…the sensors 422 may include sensors for a fixed-mount camera to track the motion of the helmet and use the helmet position and/or orientation to transform the images captured by the camera 414 in the helmet. ….”]; and 
a computing device [Fig. 4b, #410] configured to: 
access a weld program [Claim 8; “…wherein the communications device is to receive welding parameters from the welding equipment, the system further comprising a processor to…” furthermore as disclosed in Claim 12; “…wherein the weld parameters comprise at least one of a voltage setpoint, an arc length setpoint, a current setpoint, or a wire feed speed setpoint, or a weld program preset….”]; 
provide weld instructions defined in the weld program and associated with a sequence of welds for the workpiece, the weld instructions comprising a visual slide [Fig. 7B, #304], having predetermined dimensions [Fig. 7B, #304; as clearly shown in the Figure, the slide is of fixed dimensions, whereas multiple zoom options are available for the respective weld numbers. That is, the slide having fixed dimensions have pre-determined dimensions] and including an image of the workpiece [Fig. 7B, #726] and a visual indication of a first location of a first weld on the workpiece [Fig. 7b, #Weld No. 1; Claim 13; “…the processor is to process the images to extract a characteristic of a weld scene and render the simulated object based further on the characteristic, the characteristic comprising at least one of a welding process type, a torch type, a torch condition, a welding consumable type, a weld joint type, a tack weld presence, a workpiece surface cleanliness, a weld fixture state, or a weld clamp state….”];
 based on a first of the weld instructions in the weld program specifying a first zoom level [Par. 164; “…Instruction portion 724 is a zoomed-out view of the workpiece comprising graphics 726 which identify part numbers for the workpiece, and two welds to be performed on the workpiece, and the sequence in which the welds are to be performed….”;  the examiner is interpreting the initial “zoom” (zoomed-out)/view point of the image from the weld scene as being a first “zoom” level]; , display a first portion of the visual slide at the first zoom level [Par. 164; “…Instruction portion 724 is a zoomed-out view of the workpiece comprising graphics 726 which identify part numbers for the workpiece, and two welds to be performed on the workpiece, and the sequence in which the welds are to be performed….”;” & Fig. 7B, #724; the examiner is interpreting the initial “zoom” (zoomed-out)/view point of the image from the weld scene as being a first “zoom” level];
 based a second one of the weld instructions in the weld program [Par. 164; “…switching between different instruction portions need not be based entirely, or even at all, on measured distances. Rather, the operator may select (e.g., via voice and/or tactile input, for example) which instruction portions s/he desires to view at any given time….”] specifying a second  zoom level [Fig. 7C], display a second portion of the visual slide at the specified second zoom level [Fig. 7C, #734] different than the first zoom level [Fig. 7B, #724; Par. 164 “…referring to FIG. 7C, when the workpiece is viewed at a close distance d2, instruction portion 734 is selected for presentation. Instruction portion 734 is a zoomed-out view comprising a portion of the graphics 726 which are still pertinent to the zoomed-in view, and graphic 730 which provides more in-depth information for welding the seam at which that the operator is looking…”]; and 
monitor first weld data from the one or more sensors during a first weld to determine a status of the first weld. [Par. 188; “…After storing the captured image in the circular buffer (block 1008 or block 1010), at block 1012 the example processor 410 monitors welding parameter measurement(s); the reference clearly states that the controller is capable of storing a captured image, which is responsible from the sensor (422) stated above, and based on said image monitoring welding parameters i.e. determining a status of a first weld]
Hsu does not disclose the specified first zoom level being obtained from a slide or series of slides that includes zoom instructions; and 
the specified second zoom level being obtained from the slide or series of slides that includes zoom instructions.
Hadenfalk, much like Hsu, pertains to a method and device for providing feedback. [abstract] 
Hadenfalk discloses a specified first zoom level [Fig. 6, #35; the examiner is interpreting a “zooming out level” as being a first zoom level] being obtained from a slide [Fig. 6, #30; the claim is recited in the alternative, and since one limitation has been met, the claim limitation has been read on] or series of slides that includes zoom instructions [Fig. 6, #34]; and 
a specified second zoom level [Fig. 6, #34; the examiner is interpreting a “zooming in level” as being a second zoom level] being obtained from the slide [Fig. 6, #30; the claim is recited in the alternative, and since one limitation has been met, the claim limitation has been read on.] or series of slides that includes zoom instructions [Fig. 6, #35].
Hadenfalk disclose the benefits of the specified zoom levels being obtained from the slide in that it makes it easier for a user to adjust values and have immediate visual feedback on any adjustment of parameter. [Par. 12]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the computing device as taught by Hsu in view of the scroll menu as taught by Hadenfalk to further include the specified first zoom level being obtained from a slide or series of slides that includes zoom instructions and the specified second zoom level being obtained from the slide or series of slides that includes zoom instructions to makes it easier for a user to adjust values and have immediate visual feedback on any adjustment of parameter. [Par. 12]
As Per Claim 2, Hsu discloses wherein the second zoom level [Fig. 7C, #734] is more zoomed in than the first zoom level [Fig. 7B, #724] and is based on the visual indication of the first location [Fig. 7B, #724] of the first weld within the visual slide [Fig. 7B, #304].
As Per Claim 3, Hsu discloses wherein the weld instructions further comprise a visual indication of a second location [Fig. 7B, #726; “Part No. 2”] of a second weld on the workpiece   [Fig. 7B, #726; “Weld No. 2”], and the computing device is further configured to:
 based on the weld program, display a third portion of the visual slide at a third zoom level based on the visual indication of the second location of the second weld within the visual slide [Par. 164; “…Instruction portion 734 is a zoomed-out view comprising a portion of the graphics 726 which are still pertinent to the zoomed-in view, and graphic 730 which provides more in-depth information for welding the seam at which that the operator is looking…” the reference clearly discloses that a zoomed in/out view is available for the multiple locations (726), and the examiner is interpreting the zoomed in view of a second weld location (Fig. 7b, #Weld No. 2) as being the third zoom level]
As Per Claim 4, Hsu discloses wherein the computing device is configured to, based on the weld program, zoom out from the second zoom level to the first zoom level prior to zooming from the first zoom level to the third zoom level. [Par. 164; “…Although two distances and corresponding instruction portions are described, any number of instruction portions corresponding to different view distances and/or angles may be available. Similarly, switching between different instruction portions need not be based entirely, or even at all, on measured distances. Rather, the operator may select (e.g., via voice and/or tactile input, for example) which instruction portions s/he desires to view at any given time. Furthermore, multiple instruction portions may be viewed simultaneously (e.g., in a side-by-side or picture-in-picture type view). For example, instruction portion 724 may be presented in the corner of the display while instruction portion 734 is presented on the remainder of the display….”; the reference clearly discloses that the operator may select between the different view point/zoom levels, and thus, it is well within the functionality of the reference to be able to zoom out of the second view into the first before zooming into the third view]
As Per Claim 5, Hsu discloses wherein the first, second, and third zoom levels are predefined or dynamically determined based on the weld instructions. [Par. 164; “…when the workpiece is viewed from relatively close, the selected portion of the instructions may comprise low-level pictures and instructions to guide the operator for performing a specific weld. For example, referring to FIG. 7C, when the workpiece is viewed at a close distance d2, instruction portion 734 is selected for presentation. Instruction portion 734 is a zoomed-out view comprising a portion of the graphics 726 which are still pertinent to the zoomed-in view, and graphic 730 which provides more in-depth information for welding the seam at which that the operator is looking…”; the reference explicitly discloses that the pictures are altered based on a user’s distance to the workpiece, i.e. dynamically determined.]
As Per Claim 6, Hsu discloses wherein the second zoom level [Fig. 7C] is more zoomed in than the first zoom level [Fig. 7B] and is defined in the weld program as the second portion of the visual slide [Fig. 7B, #304].
As Per Claim 7, Hsu discloses wherein the second zoom level [Fig. 7C, #724] is based on a boundary of the visual slide [Fig. 7B, #304; as shown, the second zoom level is a part of the whole of the parts shown on the visual slide (304), and thus being based on said boundary of the visual slide].
As Per Claim 8, Hsu discloses wherein the second zoom level [Fig. 7C, #734] is based on locations of a specified set of elements [Fig. 7B, #726] within the visual slide [Fig. 7B, #304], such that the second zoom level [Fig. 7C, #734] includes all of the specified set of elements [Fig. 7C, #726].
As Per Claim 9, Hsu discloses wherein the computing device is configured to determine whether a first one of the weld instructions includes a zoom instruction. [Par. 164; “…Although two distances and corresponding instruction portions are described, any number of instruction portions corresponding to different view distances and/or angles may be available. Similarly, switching between different instruction portions need not be based entirely, or even at all, on measured distances. Rather, the operator may select (e.g., via voice and/or tactile input, for example) which instruction portions s/he desires to view at any given time. Furthermore, multiple instruction portions may be viewed simultaneously (e.g., in a side-by-side or picture-in-picture type view). For example, instruction portion 724 may be presented in the corner of the display while instruction portion 734 is presented on the remainder of the display...”; the reference explicitly discloses that instruction portions corresponding to different distances are available, and said instruction portions can be based on said distances, and switching between the instructions is provided.]
As Per Claim 10, Hsu discloses wherein the weld instructions are associated with the first zoom level and the second zoom level via metadata or properties associated with the weld instructions. [Claim 8 ;”… a processor to: process the images to extract a plurality of welding conditions; and render the simulated object based on the welding parameters and based on the plurality of welding conditions, the display to superimpose the simulated object on the images with a position and a perspective based on the images….”]
As Per Claim 11, Hsu discloses A non-transitory machine readable medium [abstract] comprising machine readable instructions which, when executed, cause a processor [Par. 182; “…machine readable instructions 1000 which may be executed by a processor to generate a weld record for a welding process….”] to: 
access a weld program [Claim 8; “…wherein the communications device is to receive welding parameters from the welding equipment, the system further comprising a processor to…” furthermore as disclosed in Claim 12; “…wherein the weld parameters comprise at least one of a voltage setpoint, an arc length setpoint, a current setpoint, or a wire feed speed setpoint, or a weld program preset….”]; 
provide weld instructions defined in the weld program and associated with a sequence of welds for the workpiece [Claim 13; “…the processor is to process the images to extract a characteristic of a weld scene and render the simulated object based further on the characteristic, the characteristic comprising at least one of a welding process type, a torch type, a torch condition, a welding consumable type, a weld joint type, a tack weld presence, a workpiece surface cleanliness, a weld fixture state, or a weld clamp state….”], the weld instructions comprising a visual slide having predetermined dimensions [Fig. 7B, #304; as clearly shown in the Figure, the slide is of fixed dimensions, whereas multiple zoom options are available for the respective weld numbers. That is, the slide having fixed dimensions have pre-determined dimensions] and including an image of the workpiece [Fig. 7B, #726] and a visual indication of a first location of a first weld on the workpiece [Fig. 7b, #Weld No. 1; Claim 13; “…the processor is to process the images to extract a characteristic of a weld scene and render the simulated object based further on the characteristic, the characteristic comprising at least one of a welding process type, a torch type, a torch condition, a welding consumable type, a weld joint type, a tack weld presence, a workpiece surface cleanliness, a weld fixture state, or a weld clamp state….”];
 based on a first one of the weld instructions in the weld program specifying a first zoom level, display a first portion of the the visual slide specifying at the specified first zoom level level via a display [Par. 164; “…Instruction portion 724 is a zoomed-out view of the workpiece comprising graphics 726 which identify part numbers for the workpiece, and two welds to be performed on the workpiece, and the sequence in which the welds are to be performed….”;” & Fig. 7B, #724; the examiner is interpreting the initial “zoom” (zoomed-out)/view point of the image from the weld scene as being a first “zoom” level]
 based on a second one of the weld instructions in the weld program [Par. 164; “…switching between different instruction portions need not be based entirely, or even at all, on measured distances. Rather, the operator may select (e.g., via voice and/or tactile input, for example) which instruction portions s/he desires to view at any given time….”] specifying a second zoom level [Fig. 7C], display a second portion of the visual slide at the specified second zoom level [Fig. 7C, #734] different than the first zoom level [Fig. 7B, #724; Par. 164 “…referring to FIG. 7C, when the workpiece is viewed at a close distance d2, instruction portion 734 is selected for presentation. Instruction portion 734 is a zoomed-out view comprising a portion of the graphics 726 which are still pertinent to the zoomed-in view, and graphic 730 which provides more in-depth information for welding the seam at which that the operator is looking…”; and 
monitor first weld data from the one or more sensors during a first weld to determine a status of the first weld. [Par. 188; “…After storing the captured image in the circular buffer (block 1008 or block 1010), at block 1012 the example processor 410 monitors welding parameter measurement(s). For example, the processor 410 may receive one or more welding parameters from a power source being used in the welding operation via the communications interface 406, and compare the welding parameter(s) to corresponding range(s) of values….” the reference clearly states that the controller is capable of storing a captured image, which is responsible from the sensor (422) stated above, and based on said image monitoring welding parameters i.e. determining a status of a first weld]
Hsu does not disclose a first zoom level obtained from a slide or series of slides that includes zoom instructions; and 
a second zoom level being obtained from the slide or series of slides that includes zoom instructions.
Hadenfalk, much like Hsu, pertains to a method and device for providing feedback. [abstract] 
Hadenfalk discloses a first zoom level [Fig. 6, #35; the examiner is interpreting a “zooming out level” as being a first zoom level]  being obtained from a slide [Fig. 6, #30; the claim is recited in the alternative, and since one limitation has been met, the claim limitation has been read on] or series of slides that includes zoom instructions [Fig. 6, #34]; and 
a second zoom level [Fig. 6, #34; the examiner is interpreting a “zooming in level” as being a second zoom level] being obtained from the slide [Fig. 6, #30; the claim is recited in the alternative, and since one limitation has been met, the claim limitation has been read on.] or series of slides that includes zoom instructions [Fig. 6, #35].
Hadenfalk disclose the benefits of the specified zoom levels being obtained from the slide in that it makes it easier for a user to adjust values and have immediate visual feedback on any adjustment of parameter. [Par. 12]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the computing device as taught by Hsu in view of the scroll menu as taught by Hadenfalk to further include a first zoom level obtained from a slide or series of slides that includes zoom instructions and a second zoom level being obtained from the slide or series of slides that includes zoom instructions to makes it easier for a user to adjust values and have immediate visual feedback on any adjustment of parameter. [Par. 12]
As Per Claim 12, Hsu discloses wherein the second zoom level [Fig. 7C, #734] is more zoomed in than the first zoom level [Fig. 7B, #724] and is based on the visual indication of the first location [Fig. 7B, #724 of the first weld within the visual slide [Fig. 7B, #304].
As Per Claim 13, Hsu discloses wherein the weld instructions further comprise a visual indication of a second location [Fig. 7B, #726; “Part No. 2”] of a second weld on the workpiece   [Fig. 7B, #726; “Weld No. 2”], and the machine readable instructions are configured to cause the processor to:
 based on the weld program, display a third portion the visual slide [Fig. 7B, #726] at a third zoom level based on the visual indication of the second location of the second weld within the visual slide [Par. 164; “…Instruction portion 734 is a zoomed-out view comprising a portion of the graphics 726 which are still pertinent to the zoomed-in view, and graphic 730 which provides more in-depth information for welding the seam at which that the operator is looking…” the reference clearly discloses that a zoomed in/out view is available for the multiple locations (726), and the examiner is interpreting the zoomed in view of a second weld location as being the third zoom level]
As Per Claim 14, Hsu discloses the machine readable instructions are configured to cause the processor to, based on the weld program, zoom out from the second zoom level to the first zoom level prior to zooming from the first zoom level to the third zoom level. [Par. 164; “…Although two distances and corresponding instruction portions are described, any number of instruction portions corresponding to different view distances and/or angles may be available. Similarly, switching between different instruction portions need not be based entirely, or even at all, on measured distances. Rather, the operator may select (e.g., via voice and/or tactile input, for example) which instruction portions s/he desires to view at any given time. Furthermore, multiple instruction portions may be viewed simultaneously (e.g., in a side-by-side or picture-in-picture type view). For example, instruction portion 724 may be presented in the corner of the display while instruction portion 734 is presented on the remainder of the display….”; the reference clearly discloses that the operator may select between the different view point/zoom levels, and thus, it is well within the functionality of the reference to be able to zoom out of the second view into the first before zooming into the third view]
As Per Claim 15, Hsu discloses wherein the first, second, and third zoom levels are predefined or dynamically determined based on the weld instructions. [Par. 164; “…when the workpiece is viewed from relatively close, the selected portion of the instructions may comprise low-level pictures and instructions to guide the operator for performing a specific weld. For example, referring to FIG. 7C, when the workpiece is viewed at a close distance d2, instruction portion 734 is selected for presentation. Instruction portion 734 is a zoomed-out view comprising a portion of the graphics 726 which are still pertinent to the zoomed-in view, and graphic 730 which provides more in-depth information for welding the seam at which that the operator is looking…”; the reference explicitly discloses that the pictures are altered based on a user’s distance to the workpiece, i.e. dynamically determined.]
As Per Claim 16, Hsu discloses wherein the second zoom level [Fig. 7C] is more zoomed in than the first zoom level [Fig. 7B] and is defined in the weld program as a portion of the second portion of the visual slide [Fig. 7B, #304].
As Per Claim 17, Hsu discloses wherein the second zoom level [Fig. 7C, #724] is based on a boundary of the visual slide [Fig. 7B, #304; as shown, the second zoom level is a part of the whole of the parts shown on the visual slide (304), and thus being based on said boundary of the visual slide].
As Per Claim 18, Hsu discloses wherein the second zoom level [Fig. 7C, #734] is based on locations of a specified set of elements [Fig. 7B, #726] within the visual slide [Fig. 7B, #304], such that the second zoom level [Fig. 7C, #734] includes all of the specified set of elements [Fig. 7C, #726].
As Per Claim 19, Hsu discloses wherein the machine readable instructions are configured to cause the processor to determine whether a first one of the weld instructions includes a zoom instruction. [Par. 164; “…Although two distances and corresponding instruction portions are described, any number of instruction portions corresponding to different view distances and/or angles may be available. Similarly, switching between different instruction portions need not be based entirely, or even at all, on measured distances. Rather, the operator may select (e.g., via voice and/or tactile input, for example) which instruction portions s/he desires to view at any given time. Furthermore, multiple instruction portions may be viewed simultaneously (e.g., in a side-by-side or picture-in-picture type view). For example, instruction portion 724 may be presented in the corner of the display while instruction portion 734 is presented on the remainder of the display...” the reference explicitly discloses that instruction portions corresponding to different distances are available, and said instruction portions can be based on said distances, and switching between the instructions is provided]
As Per Claim 20, Hsu discloses wherein the weld instructions are associated with the first zoom level and the second zoom level via metadata or properties associated with the weld instructions. [Claim 8 ;”… a processor to: process the images to extract a plurality of welding conditions; and render the simulated object based on the welding parameters and based on the plurality of welding conditions, the display to superimpose the simulated object on the images with a position and a perspective based on the images….”]
Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered.
Applicant asserts that Hsu does not disclose displaying a first zoom level or a second zoom level based on obtaining the first zoom level or the second zoom level from a slide or a series of slides.
While the Examiner maintains that Hsu does in fact teach a first zoom level and a second zoom level, as demonstrated in the rejections above, the Examiner agrees that the first zoom level and the second zoom level are not obtained from a slide or a series of slides, and thus new prior art has been applied to read on the newly added claim limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                        

                                                              
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761